Citation Nr: 1033624	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation above 50 percent for 
major depression with anxiety disorder, not otherwise specified 
(NOS).

2.  Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on two separate periods of active duty, the 
first period from August 1996 to December 1996, and the second 
period from September 1999 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the Veteran service 
connection for major depression with anxiety disorder NOS, 
evaluated as 30 percent disabling, effective December 1, 2004 
(the date on which her claim for VA compensation for this 
disability was received by VA).  The Veteran appeals the initial 
evaluation assigned for this disability, which is currently rated 
50 percent disabling from December 1, 2004.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for her service-connected 
psychiatric disability for separate periods of time, from 
December 1, 2004, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

For the reasons that will be discussed in the REMAND portion of 
this decision, the issue of entitlement to a TDIU is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further procedural development.  VA will notify the 
appellant if additional action is required on her part.


FINDINGS OF FACT

From December 1, 2004, the Veteran's service-connected major 
depression with anxiety disorder, NOS, is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to impaired judgment and disturbances of 
motivation and mood, which produce difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation above 50 percent for major 
depression with anxiety disorder, NOS, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist: entitlement to an increased initial 
rating

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must also: (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  During the course of the 
claim, § 3.159(b) was revised and the requirement that VA request 
that the claimant provide any evidence in his or her possession 
that pertains to the claim was removed from the regulation.  

The claim for a higher initial schedular evaluation for the 
service-connected major depression with anxiety disorder NOS 
flows downstream from an October 2008 rating decision, which 
initially established service connection for this psychiatric  
disorder, effective from December 1, 2004, based on the date of 
the Veteran's claim of entitlement to VA compensation for this 
disability.  See 38 C.F.R. § 3.400 (2009).  An initial rating of 
30 percent, which was later raised to 50 percent, was assigned, 
effective from December 1, 2004.  The United States Court of 
Appeals for Veterans Claims (Court) held in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490- 91 (2006), that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  The Board notes that after receiving the 
Veteran's claim, but prior to its adjudication in October 2008, 
VA provided the Veteran with VCAA notice letters in December 2004 
and March 2006, whose content complies with the notice 
requirements prescribed by 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005), 
and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
because the notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify with 
respect to the issues of entitlement to a higher initial 
evaluation for the disability decided herein is satisfied.  See 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on appeal 
stems from December 1, 2004, when the Veteran's entitlement to 
service connection for the disabilities at issue first arose, the 
relevant time period and evidence that must be addressed in the 
adjudication of the claim encompasses the period from December 1, 
2004, to the present, in order to allow the Board to consider the 
applicability of staged ratings.  See 38 C.F.R. § 3.400(o)(2) 
(2009); Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
regard, the Board observes that clinical records from VA that 
pertain to treatment and examination of the Veteran's service-
connected disabilities at issue for the period spanning December 
2004 to March 2010 have been obtained and associated with the 
claims file.  In any case, the Veteran has not indicated that 
there are any outstanding relevant medical records or other 
pertinent evidence that must be considered in the appeal with 
respect to the increased initial rating claim on appeal.  The 
Board has reviewed the pertinent examination reports of August 
2008 and May 2009, and notes that the examiners who conducted 
these examinations have provided adequate discussion of their 
clinical observations and a rationale to support their respective 
findings and conclusions within the context of the Veteran's 
clinical history as contained within her claims file.  The 
examiners have also provided sufficient clinical findings to 
permit the Board to rate the Veteran's psychiatric disability 
within the scope of the applicable rating code.  Thus, the August 
2008 and May 2009 VA examinations are deemed to be adequate for 
rating purposes and for adjudicating the appeal of the initial 
rating assigned for the psychiatric disability at issue.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that VA has fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of the initial schedular rating issue 
decided herein, and thus no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that would 
warrant a remand, and her procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of the claim 
for a higher initial schedular rating for the major depression 
with anxiety disorder on appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file with respect to the issue on appeal.  
Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial evaluation above 50 percent for major 
depression with anxiety disorder NOS.

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1 (2009).  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2 
(2009); resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); 
where there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2009); and, in evaluating impairment of the psyche, 
considering the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found, 
commencing on the time of an initial rating - a practice known as 
"staged" ratings.

Diagnostic Code 9434 provides that the Veteran's major depression 
with anxiety disorder is evaluated under the criteria for major 
depressive disorder contained in the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2009).  The psychiatric disorder is rated as a 
single disabling entity, currently evaluated as 50 percent 
disabling from December 1, 2004.

A 50 percent rating for major depression with anxiety disorder is 
warranted when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating for major depression with anxiety disorder is 
warranted where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.

A 100 percent rating for major depression with anxiety disorder 
is warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a) (2009).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2009).

Evidence pertinent to the time period at issue includes a 
December 2004 VA mental health clinic report, showing treatment 
of the Veteran for complaints of depression, sadness, and 
persistently feeling tense.  The Veteran reported that she was a 
single mother of two children and was working 40 hours per week 
at a fast food restaurant while attending school to become a 
medical assistant.  She expressed impatience with working 
alongside verbally boisterous teenagers at her place of 
employment.  On mental status examination, she was casually 
dressed, normally groomed, maintained good eye contact with the 
examiner, displayed normal speech and motor activity, and 
presented herself well.  Speech was spontaneous and she displayed 
good judgment and fair insight with no evidence of thought 
disorder or psychosis.  Her mood and affect were depressed.  The 
examiner noted that the Veteran was under a great amount of life-
related stress, and also expressed unhappiness with her family 
situation and her romantic relationships with men.  She tended to 
overeat and oversleep as a way to cope with, or escape from her 
stress, but denied bulimia.  The Axis I diagnosis was depressive 
disorder NOS, versus major depression, rule out generalized 
anxiety disorder.  She was prescribed antidepressant medication.

VA mental health clinic outpatient treatment reports for the 
period from January 2005 to June 2005 show that the Veteran 
expressed some improvement in her mood and psychiatric symptoms 
with use of antidepressant medication.  She was employed full-
time at her parents' fast food restaurant franchise and was also 
a full-time student.  She continued to experience irritability of 
mood but her mood was generally stable.  Mental status 
examination shows that she presented with clean clothes, good 
hygiene and grooming, and displayed good eye contact with a 
pleasant and cooperative attitude and no evidence of psychomotor 
agitation or retardation.  Her affect was full and appropriate, 
with a neutral to mildly dysphoric mood.  Her thought process was 
logical, coherent, and goal-directed without evidence of thought 
disorder or psychosis.  There was no ideation of self-harm or of 
harm towards others.  She was oriented on all spheres with clear 
sensorium, intact memory, good concentration and attention, and 
fair-to-good insight and judgment.  Her Axis I diagnoses included 
depressive disorder NOS, major depressive disorder, and 
generalized anxiety disorder.  The treatments notes also show 
that in February 2005, she reported making the dean's list at her 
school.  Her Global Assessment of Functioning (GAF) scores for 
this period ranged from 70 to 72.

On June 24, 2005, the Veteran was admitted for VA psychiatric 
hospitalization for treatment of a single major depressive 
episode with a GAF score or 40 on admission.  She reported having 
suicidal ideation two weeks prior to admission, but with no 
actual plans.  On admission, her mental status was pleasant and 
cooperative, but tearful and with depressed mood and restricted 
affect.  No thought disorder or psychosis was indicated.  
Following admission, the hospital course involved changing her 
medication regimen and increasing her dosage of antidepressant 
medication.  Considerable improvement in her mood, affect, and 
mental status occurred following her first day of admission, with 
normal speech, good eye contact, euthymic mood, and absence of 
any suicidal thoughts.  She was discharged one day after her 
admission, on June 25, 2005, per her request, as she expressed a 
desire to return to work and attend a family gathering.  Her 
condition on discharge was stable with considerably improved mood 
and she was not deemed to be a threat to herself or to others.  
Her GAF score on discharge was 60.

A VA outpatient mental health clinic note shows that in December 
2005, the Veteran reported feeling increasingly depressed and 
anxious after discontinuing her psychiatric medications several 
weeks earlier because she felt they were causing her to gain 
weight and did not appear to be controlling her symptoms.  She 
continued to work full time and attend school.  She reported life 
stressors that involved constant fighting with her parents (whom 
she lived with and who helped care for her two children while she 
worked and attended classes).  Her mood was slightly anxious but 
she displayed appropriate affect, was pleasant and cooperative, 
smiled often, and had clear and goal-oriented thoughts without 
hallucinations.  She had good memory, insight, and judgment, and 
denied having any suicidal ideation.

A January 2007 VA mental health clinic report shows that the 
Veteran had lapsed in her use of her prescription psychiatric 
medications, which resulted in a downward shift in her mood 
accompanied by overeating and irritability.  She reported having 
several family-related life stressors and that she was currently 
taking classes to become a medical aide with the intention of 
starting class to earn her degree as a Licensed Practical Nurse 
(LPN).  Mental status examination shows that the Veteran appeared 
with a labile affect and a mildly depressed mood.  She was 
appropriately dressed and groomed and engaged in discussion with 
the examining psychiatrist fairly easily, displaying normal 
speech that was goal-directed, logical, and coherent.  No signs 
of psychosis were evident and she denied having any recent 
thoughts of self-harm, suicide, or homicide.  She was alert and 
oriented on all spheres and was pleasant and cooperative with the 
examiner.  Her attention, concentration, and insight were deemed 
to be fair to good, with appropriate judgment.  The Axis I 
assessment was depression NOS with some recent decrease in 
functioning.

The report of a June 2007 VA psychiatric assessment shows that 
the Veteran complained of difficulty coping with her life and 
continued to experience depression and anxiety, with sadness and 
heightened irritability.  She was employed and attended school, 
having recently completed her schooling to be a medical aide and 
planning to start courses in August for her LPN degree.  She 
denied having suicidal thoughts.  On mental status examination, 
she was pleasant, cooperative, appropriately dressed and groomed, 
with a sad mood and affect.  Her thought process was coherent and 
logical.  She denied having suicidal or homicidal ideation or any 
psychotic symptoms.  The Axis I assessment was major depressive 
disorder, recurrent, with a GAF score of 45.

VA examination in August 2008 shows that the Veteran was 
depressed and had feelings of helplessness, with worries about 
past life events and the future, and she reported intrusive 
thoughts and dreams of being sexually violated.  She reported 
that she had a few personal friends with whom she socialized and 
participated in social activities, but only on a limited basis 
due to the time constraints of schooling, employment, and 
parenthood.  She reported that she got married in April 2007 and 
was employed.  On mental status examination, she was casually 
dressed in neat clothes and was well-groomed.  She maintained eye 
contact and appeared open and friendly throughout the interview 
and responded to all questions spontaneously.  She became tearful 
on occasion when discussing her relationship with her parents and 
spouse.  She was oriented on all spheres and her thought process 
was linear and without delusions or hallucinations.   Her mood 
and affect were dysthymic.  Mild anxiety was displayed when 
discussing the past and the future.  No unusual mannerisms, 
psychomotor retardation, or agitation were observed.  Speech was 
normal without evidence of any pathology.  Attention and 
concentration were deemed to be adequate, with good memory, 
retention, and recall, and good judgment and insight.  She slept 
restlessly for about 6 - 7 hours per night, interrupted by 
nightmares 3 - 4 times per week.  The Axis I diagnoses were major 
depression NOS with anxiety disorder NOS.  She was deemed 
competent for handling VA funds.

An August 2008 VA mental health clinic report shows, in pertinent 
part, that the examiner expressed concern over the Veteran's 
evident problems complying with her psychiatric medication 
regimen and apparent unrealistic expectations of the benefits of 
medication and psychotherapy on her ongoing psychiatric 
difficulties.  On mental status examination, the Veteran was 
oriented on all spheres with grossly intact cognitive 
functioning, no homicidal or suicidal ideation, and no 
hallucinations or psychoses.  Her thought process was semi-
linear, mostly logical, mostly coherent, semi-goal-directed, and 
with no pressured speech, obsessions, delusions, looseness of 
association, or grandiosity.  Her insight and judgment were fair, 
although for the specific day of the examination it was deemed 
fair to impaired.  The impression was major depression, 
recurrent, in partial remission.

Private psychiatric counseling reports dated September 2008 to 
December 2008 show, in pertinent part, that the Veteran 
complained of feelings of depression and hopelessness in her life 
situation and of being unhappy with her relationship with her 
parents.  Mental status examinations conducted during this period 
show that she was oriented on all spheres and displayed a 
depressed mood with dysthymic or constricted affect and passive-
aggressive personality traits.  Axis I assessment was anxiety 
disorder with depressed mood.

A November 2008 VA mental health clinic note shows, as relevant, 
that the Veteran complained of sadness, feelings of hopelessness 
and helplessness, occasional suicidal ideation (although not most 
of the time), low energy and poor sleep.  No psychomotor 
retardation was noted and no psychotic symptoms or hallucinations 
were reported.  She reportedly held 14 different jobs during the 
course of the past year, as evidenced by a collection of W-2 
Federal tax forms indicating that she went through many jobs in 
2007 but was reportedly unable to keep them.  The examiner opined 
that this appeared to be an indication of borderline personality 
disorder.  Mental status examination shows that the Veteran was 
oriented on all spheres, with grossly intact cognitive 
functioning with no suicidal or homicidal ideation, psychoses, or 
hallucinations of any sort.  Her thoughts were linear, logical, 
coherent, and goal-directed without pressured speech, obsessions, 
delusions, looseness of association, or grandiosity.  Her insight 
and judgment were deemed to be impaired.  The Axis I impression 
was depression NOS, with an Axis II impression of borderline 
personality traits.

VA examination in May 2009 shows that the Veteran complained of 
having daily feelings of depression or anxiety with crying 
episodes, emotional ability, low energy, impaired sleep, social 
avoidance, and poor concentration.  She also reported that she 
believes she had been raped once before and now had regular 
nightmares and intrusive thoughts of being raped.  On mental 
status examination, she was clean and casually dressed and 
displayed pacing behavior.  She was oriented on all spheres, 
displayed an unremarkable thought process and content with no 
delusions, and possessed adequate judgment and insight.  Her 
memory, speech, and affect were normal and her attitude towards 
the examiner was cooperative but suspicious and guarded.  Her 
mood was described as agitated and guarded.  No obsessive or 
ritualistic behaviors, hallucinations, psychoses, inappropriate 
behavior, episodes of violence, or homicidal thoughts were 
reported.  She reported that she thought of suicide twice a month 
but without any actual plan.  Her impulse control was fair and 
she was able to maintain her personal hygiene.  She reported that 
she experienced four panic attacks in the last year.  Her 
psychiatric disorder imposed slight impairment in her ability to 
engage in sports and exercise, and moderate impairment in her 
activities of daily living regarding her ability to shop for 
herself, perform household chores, and engage in other 
recreational activities, but imposed no problems with using the 
toilet or with grooming, feeding, bathing, driving, or dressing 
herself.  She was deemed competent to handle VA funds.  The Axis 
I assessment was major depression disorder and anxiety disorder, 
NOS, with an Axis II assessment of borderline personality 
disorder.  She stated that her psychiatric disability kept her 
from working because "I can't hold a job (because) they make me 
mad and I walk out."  Her GAF score was assessed as 57.  In his 
commentary, the examiner presented the following opinion:

The (Veteran) endorsed all of the criteria for 
borderline personality disorder (BPD) and throughout 
the assessment she made comments that supported this 
diagnosis.  In addition to the BPD she also has 
anxiety and (major depressive disorder).  The GAF (of 
57) given reflects her anxiety and depression.  If the 
BPD was included her GAF would be 50.  To the extent 
possible this report will attempt to discuss the 
(Veteran's) functioning due to anxiety and depression 
problems.  

Unemployability:  With regards to her mental health 
the (Veteran) does not currently appear to be 100 
percent unemployable.  Her personality disorder has 
greatly interfered with her ability to maintain 
employment because of her severe mood swings and anger 
outbursts.  Her depression and anxiety interact with 
her personality functioning and also contribute 
significantly to her employment problems.  

The examiner further stated that there was no total occupational 
impairment due to the Veteran's service-connected major 
depression with anxiety disorder, and that these psychiatric 
disabilities did not result in deficiencies in her judgment, 
thinking, family relations, work, mood, or schooling.  However, 
there was reduced reliability and productivity associated with 
the psychiatric disabilities as the Veteran became easily 
frustrated and anxious and had difficulty managing everyday 
issues such as parenting her children.  She was so depressed at 
times that she was unable to get out of bed.  Her productivity 
and efficiency were poor due to poor concentration and low 
energy.  Her sleeping difficulties interfered with her ability to 
focus on tasks, thus resulting in less efficiency.  She tended to 
withdraw and isolate herself when she became upset and thus was 
unavailable when needed.  Her reliability and ability to follow 
through on tasks also appeared to be significantly impaired by 
her major depression with anxiety disorder.

A November 2009 VA Vet Center social worker statement shows that 
the Veteran reported experiencing increased depression with 3 - 4 
crying episodes per week related to her husband having recently 
moved out of their home.  Poor sleep was also indicated, with 
resulting fatigue and low energy during daylight hours.  She 
expressed occasional suicidal ideation but stated that she would 
never actually try to kill herself because her young children 
needed her.  The social worker opined that the Veteran's current 
depression levels and medical factors produced significant 
impairment in her emotional and social functioning and severely 
restricted her ability in sustaining gainful employment or 
academic functioning.  In a March 2010 statement, the same VA 
social worker expressed her opinion that the Veteran was not 
suitable for gainful part-time or full-time employment due to 
serious impairment with work functioning; serious impairment with 
school functioning; moderate impairment in caring for her family 
and house; serious impairment in relationships with friends, with 
minimal contact outside her home; serious impairment with family 
members, serious impairment in mood with constant depression; 
moderate impairment relating to panic attack; and passive 
suicidal ideation without active plans due to her sense of 
parental obligations.

The Board has considered the clinical evidence as it pertains to 
the state of the Veteran's major depression with anxiety disorder 
NOS for the period from December 2004 to the present and finds 
that the 50 percent initial evaluation assigned for her 
psychiatric disability adequately compensates her for the level 
of impairment associated with her Axis I diagnoses.  The evidence 
currently demonstrates occupational and social impairment with 
reduced reliability and productivity due to impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the clinical evidence also shows that 
her psychiatric disability does not produce limitation of affect, 
abnormal thought patterns or speech, or recurring panic attacks 
of a frequency of more than once per week.  She does not have 
difficulty in understanding complex commands, impairment of short 
and long term memory, impaired concentration, or impaired 
abstract thinking, as indicated by her ability to attend classes 
and complete at least one of her educational goals (i.e., 
completing her schooling to be a medical aide).

The overall clinical picture for the period at issue does not 
demonstrate that the Veteran's major depression with anxiety 
disorder NOS meets the criteria for the next higher rating of 70 
percent under the applicable Diagnostic Code.  Specifically, the 
weight of the clinical evidence does not show that her service-
connected psychiatric disability results in occupational and 
social impairment due to obsessional rituals which interfere with 
routine activities, illogical speech, impaired impulse control 
with periods of violence, spatial disorientation, or neglect of 
her own personal appearance and hygiene.  The Veteran is 
demonstrably oriented on all spheres, does not suffer from 
delusional thinking or psychosis, and is able to effectively 
engage with others, as shown by her ability to converse in a 
goal-directed and relevant manner with her psychiatric examiners, 
counselors, and health care providers.

To the extent that the Veteran experiences occasional suicidal 
ideation, the clinical evidence indicates that these episodes are 
not frequent occurrences and are not accompanied by any actual 
planning with the intent to carry out an act of suicide.  She has 
stated in the record that she would never actually commit suicide 
as her children needed her.  The medical record also does not 
indicate that she poses any physical threat to the safety of 
others.  While she experiences occasional panic attacks with a 
frequency of approximately four per year, this degree of 
frequency does not approach or more closely approximate the level 
of near-continuous panic contemplated in the rating schedule for 
a 70 percent evaluation.  In any case, only moderate social and 
occupational impairment due to panic attacks is indicated in the 
clinical record, which is adequately contemplated in the criteria 
for a 50 percent rating.

Although the clinical record demonstrates that the Veteran 
experiences regular bouts of depression, the objective evidence 
does not demonstrate that her depression actually affects her 
ability to function independently, appropriately and effectively.  
In this regard, the Veteran has demonstrated that she is able to 
function as single mother and hold a full-time job and attend 
classes full-time and complete her studies.  To the extent that 
her depression imposes a level of impairment in her ability to 
perform in the aforementioned arenas, as this level does not meet 
or more closely approximate the criteria for a 70 percent rating 
under Diagnostic Code 9434, the Board finds that the 50 percent 
evaluation presently assigned is adequate.

The rating criteria contemplate the assignment of a 70 percent 
evaluation for a psychiatric disability that imposes difficulty 
in adapting to stressful circumstances, including work or a work-
like setting.  While the clinical evidence does indicate that the 
Veteran experiences a measure of difficulty in this regard, it 
also indicates that she had, up to 2007, been able to maintain 
regular full-time employment as well as handle the pressures of 
meeting her obligations as a parent and a student.  Although she 
now has difficulty keeping a job since 2007, the comprehensive VA 
psychiatric assessment of May 2009 has established that the 
primary factor as to why the Veteran is unable to hold a regular 
job is because of her borderline personality disorder, which 
greatly interferes with her ability to maintain employment 
because of her severe mood swings and anger outbursts.  Per VA 
regulations, personality disorders are not diseases or 
disabilities within the meaning of applicable legislation for 
which VA compensation may be paid.  (See 38 C.F.R. § 3.303(c) 
(2009).)  Although the examination indicates that the Veteran's 
service-connected depression and anxiety also contribute 
significantly to her employment problems, the aforementioned 
clinical evidence indicates that the level that they contribute 
to her employment difficulties is largely superseded by her non-
service-connected personality disorder.  Therefore, the Board 
concludes that the 50 percent evaluation currently assigned 
appropriately compensates her for that level of occupational 
impairment that can be clinically associated with her service-
connected major depression and anxiety disorder NOS.

The Board finds that the clinical evidence does indicate a level 
of impairment with the Veteran's ability to establish and 
maintain effective interpersonal relationships, but not an actual 
inability to do so, as contemplated by the criteria for a 70 
percent rating, that would support an evaluation above the 50 
percent rating currently assigned.  The objective clinical 
treatment notes and examination reports relevant to the time 
period at issue have routinely demonstrated that the Veteran is 
able to engage and interact with her interviewers, and the fact 
that she is able to attempt to work and able to complete her 
schedule of classes to attain a degree goal is evidence of an 
ability on her part to establish and maintain some measure of 
effectiveness in her interpersonal relationships, such that she 
does not presently meet the criteria for a 70 percent rating on 
the basis of an inability to do so.

Notwithstanding the rather dire clinical picture presented by the 
Veteran's social worker in her statements of November 2009 and 
March 2010, regarding the seemingly serious level of occupational 
impairment due to the Veteran's psychiatric disability, the Board 
finds the probative value of the social worker's statements 
regarding the severity of the Veteran's major depression and 
anxiety disorder to be outweighed by the objective assessments of 
the VA psychiatrists and psychiatric specialists, whose reports 
are associated with the claims file.  These individuals possess 
clinical credentials as physicians and psychologists that 
outweigh those credentials held by the licensed social worker.  
The Veteran's treating physicians and psychologists have 
indicated that her occupational impairment is due in primary part 
to her non-service-connected borderline personality disorder.  
Therefore, the Board will assign more probative weight to these 
medical statements than those of the social worker for purposes 
of determining the actual level of impairment that the Veteran's 
psychiatric disabilities impose upon her occupational functioning 
abilities.

Based on the foregoing discussion, the Board concludes that the 
weight of the objective clinical evidence is against a finding 
that the Veteran's service-connected major depression and anxiety 
disorder NOS is productive of a level of social and occupational 
impairment that warrants the assignment of an initial rating 
above 50 percent from December 1, 2004, to the present.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply, and the appeal must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Extraschedular consideration

The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected major depression with anxiety disorder NOS, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  As previously 
discussed, the clinical evidence establishes that the Veteran's 
service-connected psychiatric disability, by itself, does not 
produce a greater impact on her occupational capacity that 
renders impractical the criteria contemplated by the applicable 
rating schedule as contained in 38 C.F.R. § 4.71a.  Although the 
evidence indicates that the Veteran currently  experiences a 
degree of occupational impairment due to the adverse effects that 
her psychiatric disability imposes upon her psyche, mood, and 
mental coping abilities, this non-total level of impairment in 
itself does not demonstrate marked interference with employment 
such that the applicable rating schedule is rendered inadequate 
to rate her psychiatric disability.  Furthermore, the clinical 
evidence does not demonstrate that her psychiatric disability 
required frequent hospitalization, as only one episode of 
psychiatric hospitalization is demonstrated during the course of 
the roughly 5-year period that the claim has been in appellate 
status, from December 2004 to the present, and this single 
hospitalization was for a period of less than two days.  The 
Veteran is also demonstrably able to attend to her daily 
activities of living, maintain her personal appearance and 
hygiene, and is able to socially interact with others in a manner 
sufficient to adequately function in society.  The degree to 
which her psychiatric disability interferes with her occupational 
ability is adequately contemplated in the criteria for the 50 
percent schedular evaluation presently assigned for the period 
from December 1, 2004 to the present.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  In this regard, the Board notes that the 
May 2009 VA examiner stated that there was no total occupational 
impairment due to the Veteran's service-connected major 
depression with anxiety disorder, and that these psychiatric 
disabilities did not result in deficiencies in her judgment, 
thinking, family relations, work, mood, or schooling.  Therefore, 
the Board is not required to discuss the possible application of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An initial evaluation above 50 percent for major depression with 
generalized anxiety disorder NOS is denied.


REMAND

In an August 2009 rating decision, the RO denied the Veteran's 
claim of entitlement to a TDIU.  Notice of this determination was 
sent to the Veteran in August 2009.  In correspondence received 
by the RO in December 2009, the Veteran expressed disagreement 
with the TDIU denial.  As such, the Board will construe this as a 
timely notice of disagreement.  To date, however, the RO has not 
issued a statement of the case (SOC) addressing this issue.  
Accordingly, the Board is required to remand the issue of 
entitlement to a TDIU for issuance of a SOC that addresses this 
issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Thereafter, the Board will have appellate jurisdiction over this 
issue only if the Veteran files a timely substantive appeal.  See 
38 C.F.R. § 20.302(b) (2009).

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should provide a SOC to the Veteran 
addressing the issue of entitlement to a 
TDIU.

The Veteran must be advised of the time limit 
in which she may file a Substantive Appeal.  
Then, only if an appeal is timely perfected, 
should the above issue be returned to the 
Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


